Citation Nr: 0124891	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to effective dates earlier than October 7, 1996, 
for a 30 percent disability rating and June 27, 2000, for a 
100 percent disability rating for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran presented testimony before the undersigned member 
of the Board in August 2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A September 1977 rating decision granted service 
connection for asthmatic bronchitis and assigned a 10 percent 
disability rating.  The veteran was advised of this decision 
on September 13, 1977. 

3.  Rating decisions in September 1979 and December 1985 
continued the 10 percent disability rating.  The veteran was 
advised of these determinations in November 15, 1979, and 
December 17, 1995, letters.  

4.  The veteran filed a claim for an increased disability 
rating for asthma on May 10, 1993.

5.  A December 1996 rating decision increased the disability 
rating for asthma to 30 percent, effective from October 7, 
1996.  

6.  The evidence does not factually show an increase in the 
asthma disability within one year of the May 1993 claim.

7.  From May 1993 to October 1996, the medical evidence shows 
occasional episodes of asthmatic breathing with no clinical 
findings between attacks.  There is no verified history of 
attacks or symptoms of asthma in the record.

8.  From October 1996 to June 2000, there were periods of 
symptoms of asthma several times per year without evidence of 
symptoms at other times.  A verified history of frequent 
asthma attacks, dyspnea, temporary relief with medication, or 
weight loss is not in the record.   

9.  The February 1995 VA examination report shows an FEV-1 of 
predicated value of 66 percent.  There were no further 
pulmonary function studies until June 2000.

10.  During the period from October 1996 to June 2000, the 
veteran had daily inhalational therapy for his asthma.  The 
evidence does not show monthly visits to a physician for care 
of exacerbations of asthma or intermittent courses of 
corticosteroids.  

11.  An August 2000 rating decision increased the disability 
rating for bronchial asthma to 100 percent, effective from 
June 27, 2000. 


CONCLUSION OF LAW

The criteria for effective dates earlier than October 7, 
1996, for a 30 percent disability rating and June 27, 2000, 
for a 100 percent disability rating for bronchial asthma are 
not met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 38 C.F.R. 
§§ 3.104, 3.114, 3.160(d), 3.400, 4.7, 4.97, Diagnostic Code 
6602, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A September 1977 rating decision granted service connection 
for asthmatic bronchitis and assigned a 10 percent disability 
rating.  A September 14, 1977, control and award document 
shows the rating decision was processed. 

A November 1979 rating decision continued the 10 percent 
rating for asthma.  The veteran was advised of this decision 
in a November 15, 1979, letter.

A December 1985 rating decision continued the 10 percent 
rating for bronchial asthma.  The veteran was advised of this 
decision in a December 17, 1985, letter. 

A statement in support of claim (VA Form 21-4138) was 
received on May 10, 1993.  The veteran indicated his asthma 
was worse.

A June 1993 letter to the veteran advised him to provide 
medical evidence related to his claim for an increased 
rating.

An April 1993 private medical record notes the veteran had 
developed respiratory congestion and difficulty breathing 
with cough and wheezing during the previous week.  There was 
congestion in the form of scattered rhonchi.  The lung fields 
were clear.  There were no rales or tubular breath sounds.  
The assessment included asthma.  Prescriptions were given for 
Proventil [an adrenergic bronchodilator] inhaler and Uniphyl 
[a bronchodilator].  An April 1993 private history and 
physical notes the lungs were clear to auscultation.

A September 1993 private medical record notes there was 
bilateral wheezing.  The diagnosis was asthma.  The treatment 
was Albuterol [an adrenergic bronchodilator] breathing 
treatment and Prednisone [a synthetic glucocorticoid] for 
nine days.  

A May 1994 decision from a Social Security Administration 
Administrative Law Judge found the veteran disabled.  The 
decision notes the veteran injured his head and the back of 
his neck, he had unrelenting back pain, and a right shoulder 
injury.  The decision notes the veteran was asthmatic with 
attacks five to six times per year and that he only 
occasionally sought emergency room treatment.  The decision 
states that the veteran's cervical injury alone would 
preclude him from returning to his past work.

A February 2, 1995, VA examination report notes the veteran 
was taking Proventil and Theo-Dur [a bronchodilator].  He 
indicated he occasionally had shortness of breath, congested 
cough, chest congestion, and wheezing.  The report notes 
there were presently no complaints.  The examination report 
notes the chest was clear and there were no rales or wheezes.  
The frequency of attacks and the functional baseline between 
attacks was not known.  There was occasional cough but no 
dyspnea on exertion.  The diagnosis was bronchial asthma.  
Pulmonary function studies showed the FEV-1 value as 66.0 
percent of predicted and an FEV-1/FVC value of 72.6 percent 
of predicted.  An interpretation of lung studies notes 
spirographic tracings appeared technically inadequate for 
interpretation due to inconsistency.  A February 2, 1995, 
chest X-ray report shows an impression of no cardiopulmonary 
disease.

A February 9, 1995, VA medical certificate notes the veteran 
complained of a cold/cough.  The diagnostic impression was 
possible right upper lobe pneumonia.  A Pirbuterol [an 
adrenergic bronchodilator] inhaler was prescribed.  A 
February 9, 1995, X-ray report notes findings suggestive of 
possible bronchopneumonia and pleuritis change from one week 
earlier.  The study was otherwise normal.  A February 17, 
1995, clinical record notes a chest X-ray showed possible 
mild infiltrates.  The lungs were clear.  The assessments 
were pleuritic chest wall pain and possible bronchopneumonia.  
A February 22, 1995, VA clinical record notes the chest and 
lungs were clear.  A chest X-ray report notes a right apical 
and parenchymal process.

An August 1996 VA clinical record notes the veteran 
complained of a productive cough of one month.  The veteran 
needed a refill of Albuterol inhalant solution and Proventil 
inhaler.  There were rhonchi all over but no rales or 
wheezes.  The assessment was infectious exacerbations of 
chronic bronchitis (asthmatic).  An August 1996 X-ray report 
notes the lungs were clear with no acute disease. 

The veteran presented testimony at a hearing at the RO in 
December 1996.  He testified that he has as many as four 
asthma attacks per week.  He indicated he used medication 
daily and a nebulizer once or twice a week.  He also 
indicated he saw his doctor on a regular basis every two or 
three months for asthma.

A December 1996 rating decision increased the disability 
rating for asthma to 30 percent, effective from October 7, 
1996.  The decision notes that the medical evidence indicates 
a 30 percent rating was warranted based on new rating 
criteria.

A March 1997 VA medical certificate notes the veteran was 
seen for SATP [substance abuse treatment program] and 
domiciliary.  The veteran was taking both puffs and oral 
Albuterol.  There were expiratory rales and wheezes.  The 
impression included asthma.

An April 1997 VA medical certificate notes the veteran was 
seen for a refill of anxiety medications and follow up for 
hepatitis.  There was wheezing in the lungs.  The impression 
included asthma.  Proventil and Atarax [has bronchodilator 
activity and antihistaminic effects] were also prescribed.

A May 1997 VA clinical record notes the veteran's inhaler was 
out.  There were bilateral rhonchi.  The assessment included 
bronchial asthma stable at present.  Azmacort [a 
corticosteroid] inhaler was prescribed.

A VA hospital discharge summary for hospitalization from June 
5 through June 15, 1997, notes psychiatric diagnoses.  
Physical examination noted the lungs were normal to 
inspection, palpation, and auscultation.  A June 5, 1997, VA 
medical certificate notes there were equal breath sounds in 
the lungs without rhonchi or wheezes.  The impression 
included asthma.  A June 5, 1997, VA X-ray report notes other 
than a right shoulder arthroplasty and calcified hilar nodes, 
the chest X-ray was normal.  

A September 1997 VA clinical record notes the veteran 
requested a medication refill and chest X-ray.  There were 
scattered wheezes in the lungs without rhonchi or rales.  The 
diagnosis included asthma.  The veteran was started on 
Albuterol and Beclovent [an anti-inflammatory 
corticosteroid].

A November 1997 VA medical certificate notes the veteran 
complained of shortness of breath.  There was a prolonged 
expiratory phase with expiratory wheezing.  The impression 
was asthma.  The veteran was treated in the emergency room 
and felt better.  

A June 27, 2000, VA examination report notes the veteran 
claimed he was last seen in the emergency room in April 1999 
and December 1999.  The report notes the veteran was on 
Albuterol inhaler and Azmacort inhaler, and Albuterol per 
nebulizer.  The impression was moderately severe to severe 
asthma apparently poorly controlled.  

An August 2000 rating decision increased the disability 
rating for bronchial asthma to 100 percent, effective from 
June 27, 2000. 

The veteran presented testimony before the undersigned in 
August 2001.  He testified, in essence, that his asthma was 
more disabling than the 30 percent rating awarded in 1996 or 
the 100 percent rating awarded in 2000.  He indicated that 
his asthma condition had deteriorated and was 100 percent 
disabling in 1994.  He also indicated that the Social 
Security Administration found him 100 percent disabled in 
1994.  The veteran testified that prior to 1994, he was going 
to the emergency room two to three times per month.  The 
veteran testified he was using Proventil and carried it with 
him, and that he was using a nebulizer as much as five times 
per week.  The veteran also testified that it was not 
necessary to get additional medical records since they were 
in the record.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to this case.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran was informed of the 
requirements for an earlier effective date and was provided a 
summary of the evidence in the record used for the 
determination in the October 2000 statement of the case.  
Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim for an earlier effective 
date.  The RO sent the veteran a June 1993 letter indicating 
he should provide evidence of treatment of his asthma.  In 
response to an April 1998 remand by the Board, the RO sent 
the veteran a May 2000 letter advising him to identify health 
care providers so the RO could request evidence relevant to 
his claim from the providers.  The veteran identified medical 
treatment providers and records from those providers was 
requested and obtained.  A May 1994 letter to the veteran 
advised him that the RO was unable to obtain records from a 
private hospital and that he should submit the requested 
records.  An October 1998 letter to the veteran advised him 
to provide a release for a private hospital or provide 
medical records from that facility.  Neither the veteran nor 
his representative has identified additional relevant 
evidence of probative value that has not already been sought 
and associated with the claims file.  In July 2001, the 
veteran was provided with a complete copy of his claims file.  
At his August 2001 hearing before the undersigned, the 
veteran indicated that it was not necessary to get additional 
records since they were in the claim file.  Accordingly, the 
facts relevant to this claim have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.1103 (2001). 

Where compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  
38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114(a) 
(2001).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

The effective date of an increase in disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2001) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Under the criteria of Diagnostic Code 6602 for bronchial 
asthma, mild symptoms with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks warrant a 10 percent disability rating.  A 30 
percent rating is warranted for moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Pronounced symptoms with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and marked loss or weight or other evidence of severe 
impairment of health warrants a 100 percent disability 
rating.  In the absence of clinical findings of asthma at the 
time of examination, a verified history of asthmatic attacks 
must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).

On October 7, 1996, new rating criteria for the respiratory 
system became effective.  61 Fed.Reg. 46,720 (1996).  Under 
the criteria of Diagnostic Code 6602 for bronchial asthma, a 
10 percent rating is warranted for FEV-1 of 71 to 80 percent 
of predicted, or; FEV-1/FVC of 71 to 80 percent, or; where 
intermittent inhalational or oral bronchodilator therapy are 
necessary.  A 30 percent rating is warranted for FEV-1 of 56 
to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 
percent, or; where daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication are 
required.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent of predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
less than 40-percent of predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; the requirement for the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2001).

The veteran was granted service connection for asthmatic 
bronchitis in a September 1977 rating decision and assigned a 
10 percent disability rating.  A September 14, 1977, control 
and award document shows the veteran was advised of the 
decision.  Warfield v. Gober, 10 Vet. App. 487 (1997).  The 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.1103 (2001). 

A September 1979 rating decision continued the 10 percent 
disability rating.  The veteran was advised of this 
determination in a November 15, 1979, letter.  A December 
1985 rating decision continued the 10 percent disability 
rating and the veteran was advised of this determination in a 
December 17, 1995, letter.  These decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.1103 (2001). 

On May 10, 1993, the veteran submitted a statement indicating 
that his asthma had worsened.  Such a statement is a claim 
for an increase.  The date of receipt of the claim is the 
date of the claim.  The veteran was subsequently granted a 30 
percent rating but only from October 7, 1996.  This was based 
on medical evidence showing that a 30 percent rating was 
warranted under the revised rating criteria.  The earliest 
effective date for an increase in a disability rating based 
on a change in the law is the date the new law became 
effective.  In this case, the effective date for the new 
respiratory system rating criteria was October 7, 1996.  
Therefore, an effective date earlier than October 7, 1996, 
based on the revised rating criteria is not available.  
38 C.F.R. § 3.114(a) (2001); 61 Fed.Reg. 46,720 (1996).

The effective date for the revised respiratory system rating 
criteria is October 7, 1996.  Since the revised rating 
criteria were not in effect prior to this date, only the old 
respiratory system rating criteria can be considered to 
determine whether an increase in disability occurred during 
this time period.  

An effective date within one year of the May 1993 claim for 
an increase greater than the 10 percent rating may be 
available if it is factually ascertainable that an increase 
in disability (above 10 percent) had occurred during the year 
prior to the claim.  The effective date for any such increase 
would be the date the fact of the increase was ascertained.  
The only medical evidence in the records dated within one 
year of the May 1993 claim for an increase are April 1993 
private medical records.  An April 1993 private medical 
record notes the veteran had developed congestion and 
difficulty breathing with cough and wheezing during the 
previous week.  There was congestion in the form of scattered 
rhonchi but the lung fields were clear.  An April 1993 
private history and physical notes the lungs were clear.  
Since there were no documented breathing problems until the 
April 1993 record which notes he developed symptoms one week 
earlier and another April 1993 medical record notes the lungs 
were clear, the evidence does not establish that the veteran 
had frequent asthma attacks with moderate dyspnea on exertion 
between attacks.  Therefore, it is not factually 
ascertainable that an increase in disability occurred within 
one year of the May 1993 claim.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996); 38 C.F.R. § 3.400(o)(2) (2001).

A September 1993 private medical record notes wheezing.  The 
report of a February 2, 1995, VA examination notes the 
veteran indicated he had occasional shortness of breath, 
congested cough, chest congestion, and wheezing.  There were 
no present complaints.  The report notes the chest was clear 
and there were no rales or wheezes.  Beginning February 9, 
1995, VA medical records do note possible bronchopneumonia.  
However, by February 22, 1995, the lungs and chest were 
clear.  In August 1996, the veteran had an infectious 
exacerbation of bronchitis (asthmatic).  There were rhonchi 
but no rales or wheezes.  This medical evidence shows only 
three periods of exacerbation of asthma or asthmatic type 
breathing from 1993 to 1996.  The February 1995 VA 
examination report notes there were no complaints and 
following possible bronchopneumonia later that month, the 
lungs and chest were clear.  The veteran testified at a 
December 1996 hearing at the RO that he had as many as four 
asthma attacks per week and that he used a nebulizer once or 
twice a week.  He also indicated he went to the emergency 
room two to three times per month.  However, the veteran 
indicated that all of the pertinent records were in the 
claims file and a verified history of such attacks or 
symptoms of asthma is not in the record to show that he had 
frequent asthma attacks with dyspnea between attacks.  
Additionally, while the Social Security Administration found 
the veteran disabled in a May 1994 decision, this decision 
only noted the veteran had asthma and indicated his cervical 
injury alone would have precluded him returning to his past 
work.  Accordingly, the medical evidence shows occasional 
episodes of asthmatic breathing with no clinical findings 
between attacks.  This most closely approximates the 
requirements for a 10 percent disability rating under the 
rating criteria in effect at the time.  Therefore, it is not 
factually ascertainable that an increase in disability had 
occurred from the May 10, 1993, date of receipt of the 
veteran's claim until the change in the rating criteria on 
October 7, 1996.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996); 38 C.F.R. § 3.400(o)(2) (2001); 61 Fed.Reg. 46,720 
(1996); Harper v. Brown, 10 Vet. App. 125 (1997).

The veteran was granted the 30 percent disability rating 
effective from October 7, 1996, based on the revised rating 
criteria and the results of the February 1995 VA examination.  
This disability rating was increased to 100 percent effective 
from June 27, 2000, the date of a subsequent VA examination.  
Since the respiratory system rating criteria were revised, 
the veteran is entitled to have his claim evaluated under 
both the new and the old criteria, and have to criteria most 
favorable to his claim applied after October 7, 1996.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, both 
the new and old respiratory rating criteria will be 
considered for the time period subsequent to October 7, 1996, 
to June 27, 2000.

A March 1997 VA medical certificate notes there were 
expiratory rales and wheezing.  The impression included 
asthma.  An April 1997 VA medical certificate notes there was 
wheezing and included an impression of asthma.  A May 1997 VA 
clinical record notes there were bilateral rhonchi with an 
assessment of asthma.  The veteran was hospitalized in June 
1997 for psychiatric difficulties.  A June 1997 VA medical 
certificate during this hospitalization notes there were 
equal breath sounds without rhonchi or wheezes.  The 
impression included asthma.  A September 1997 VA clinical 
record notes scattered wheezes with a diagnosis of asthma.  A 
November 1997 VA medical certificate notes the veteran 
complained of shortness of breath with a prolonged expiratory 
phase and wheezing, and an impression of asthma.  These 
records show the veteran had periods of asthmatic type 
breathing.  However, it is noted that in June 1997, there 
were no symptoms of asthma.  The evidence of record does not 
show whether the veteran had symptoms between attacks nor is 
there a verified history of such symptoms or attacks.  Since 
the veteran had periods of symptoms of asthma several times 
per year without evidence of symptoms at other times, this 
most closely approximates a 10 percent rating under the 
rating criteria in effect at the time he initiated his claim.  
The veteran testified before the undersigned that his asthma 
was more severe than reflected by the 30 percent rating.  
However, a verified history of frequent asthma attacks, 
dyspnea, temporary relief with medication, or weight loss is 
not in the record.   Therefore, the veteran's asthma most 
closely approximates the requirements for a 10 percent 
disability rating under the rating criteria in effect at the 
time he initiated his claim.  Therefore, entitlement to a 
disability rating greater than 30 percent did not arise under 
the original rating criteria during the period from October 
7, 1996, to June 27, 2000.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996); 38 C.F.R. §§ 3.400, 3.400(o)(2), 4.7 (2001); 
Harper v. Brown, 10 Vet. App. 125 (1997).

The FEV-1/FCV value shown in the February 1995 VA examination 
report was 72.6 percent of predicted.  This does not warrant 
even a 30 percent rating under the revised rating criteria.  
However, the February 1995 VA examination report shows the 
FEV-1 of predicated value was 66 percent.  This equates a 30 
percent rating under the revised rating criteria which is the 
rating assigned by the RO from the date the new rating 
criteria became effective.  There is no further evidence in 
the record of pulmonary function studies until the June 2000 
VA examination on which the 100 percent disability rating is 
based.  The medical evidence dated during the time from 
October 1966 to June 2000 shows the veteran was using 
bronchodilators.  Additionally, at his hearing before the 
undersigned, he indicated he was using a bronchodilator and 
carried it with him, and that he was using a nebulizer as 
much as five times per week.  Such daily inhalational therapy 
warrants a 30 percent rating under the revised rating 
criteria.  During the period from October 1996 to June 2000, 
the medical evidence does not show monthly visits to a 
physician for care of exacerbations of asthma.  Additionally, 
the medical evidence shows the veteran was prescribed 
corticosteroids in May 1997 and September 1997, and that he 
was using corticosteroids in June 2000 at the time of the VA 
examination.  However, the medical evidence only documents 
three instances of the veteran using corticosteroids from 
October 1996 to June 2000.  This does not qualify as 
intermittent courses (at least three per year) of 
corticosteroids.  This medical evidence shows that a 60 
percent rating was not warranted.  Since the evidence does 
not show monthly visits for asthma care and the veteran was 
not on intermittent courses of corticosteroids, entitlement 
to a disability rating greater than 30 percent under the 
revised rating criteria did not arise during the time period 
from October 7, 1996, to June 27, 2000.  38 C.F.R. §§ 3.400, 
3.400(o)(2), 4.7, 4.97, Diagnostic Code 6602 (2001); Harper 
v. Brown, 10 Vet. App. 125 (1997). 

Based on the above, entitlement to effective dates earlier 
than October 7, 1996, for a 30 percent disability rating and 
June 27, 2000, for a 100 percent disability rating for 
bronchial asthma is not warranted.  38 U.S.C.A. §§ 1155, 
5110, 7105 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996); 38 C.F.R. §§ 3.104, 3.114, 3.160(d), 3.400, 4.7, 
4.97, Diagnostic Code 6602, 20.1103 (2001).



ORDER

Entitlement to effective dates earlier than October 7, 1996, 
for a 30 percent rating and June 27, 2000, for a 100 percent 
rating for bronchial asthma is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

